MEMORANDUM ****
Patricia Lenard appeals the district court’s summary judgment upholding the Commissioner of the Social Security Administration’s decision denying her disability insurance benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo the district court’s order affirming the Commissioner’s denial of benefits, and we must uphold the Commissioner’s decision if it is supported by substantial evidence and it applies the appropriate legal standards. Morgan v. Comm’r, 169 F.3d 595, 599 (9th Cir.1999). We affirm.
We agree with the district court that substantial evidence supports the Commissioner’s decision that Lenard is not disabled because she has the residual functional capacity to perform her past relevant work. See id.
We reject as unpersuasive Lenard’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.